Citation Nr: 0715684	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C with 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The instant claim was denied by the RO in September 2003.  
The veteran expressed his disagreement with the denial of his 
claim in January 2004, and the RO issued him a statement of 
the case as to this matter in April 2005.  The veteran later 
submitted a VA Form 9, which was received by the RO in June 
2005.  As part of the VA Form 9, the veteran expressed his 
desire to be afforded a hearing before a member of the Board 
(now Veterans Law Judge) at the RO.  He later, also in June 
2005, informed VA that he wished to have a hearing at the RO 
before a hearing officer.  He was informed by an October 2005 
letter that his hearing had been scheduled for December 1, 
2005.  He failed to appear for this hearing.  The veteran 
thereafter requested to have his hearing rescheduled in 
August 2006 (see VA Form 21-4138), and in April 2007 informed 
VA that he wished to decline a video hearing and instead 
would like to wait for a future visit by a Veterans Law 
Judge.  This has not been accomplished.  Accordingly, the RO 
should undertake appropriate action to schedule the veteran 
for a Travel Board hearing.  


Accordingly, this case is REMANDED for the following 
development:

The appellant should be scheduled for a 
Travel Board hearing at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  Thereafter, the RO should take 
any appropriate action.

The purpose of this remand is to satisfy due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




